PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 10,677,957
Issued: 9 June 2020
Application of Lin et al.
Application No. 15/943,852
Filed: 3 Apr 2018
For: METHOD FOR RANDOM NOISE REDUCTION FROM MRS OSCILLATING SIGNAL USING JOINT ALGORITHMS OF EMD AND TFPF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION TO ACCEPT LATE FILING OF CERTIFIED COPY OF PRIORITY DOCUMENT UNDER 37 CFR §1.55(f)”, filed November 3, 2020. 

The petition is GRANTED.

Effective with applications filed on or after March 16, 2013, new 37 CFR 1.55(f)1   provides that:

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, except as provided in paragraphs (h) and (i) of this section. If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g). 

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless   previously filed,
2)	A showing of good and sufficient cause for the delay,
3)	The petition fee set forth in 37 CFR 1.17(g).




Comes now petitioner with the instant petition, certified copy of the foreign application and certificate of correction, including the appropriate fees.

The required showing is satisfied with the inclusion by petition of a brief explanation as to the good and sufficient cause for the delay.

The application matured into Patent No. 10,677,957 on June 9, 2020.

This matter is being referred to the Certificates of Corrections Branch for issuance of a certificate of correction noting the priority claim to prior filed foreign application. 

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  Any questions regarding the Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 305-8309.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        137 CFR 1.55(g) continues to provide that the claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed within the pendency of the application and before the patent is granted. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, it must also be accompanied by the processing fee set forth in § 1.17(i), but the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and §1.323.